DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-5 are drawn to a game machine (machine).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process or mathematical concept.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1. 	A game machine having a display device in a housing, comprising:
a game processing portion performing game processing,
wherein the game processing portion calculates and displays a maximum monetary consumption amount per unit time by calculating using a maximum number of virtual game balls capable of being launched per unit time, a selected exchange rate and a base (mental process & mathematical concept: a person, in their mind, can calculate how much is being spent on a gaming machine (i.e. a player shoots 100 balls per minute and each ball costs 1 cent, thus the player is spending $1 per minute)).

Under broadest reasonable interpretation, independent claim 1 covers the performance of limitations in the mind and/or mathematical concepts, aside from the reference to a generic computer or computer components (e.g. a game processing portion).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claim 1 recites the additional elements of a game processing portion, a display device, and a housing. The processing portion, display device, and housing are recited at a high level of generality (i.e. as generic devices performing generic computer functions processing and displaying data) and do not add any meaningful limitation to the abstract idea because it amounts to simply implementing the abstract idea on a computer and merely using a computer as a tool to perform an abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concepts, i.e. significantly more. Independent claim 1 does not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the processing portion, display device, and housing are recited at a high level of generality (i.e. as generic devices performing generic functions like processing and displaying data) and simply amounts to implementing the abstract idea on a computer and merely using a computer as a tool to perform an abstract idea. The additional elements have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
gather[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
store[ing] data is well understood, routine, and conventional [MPEP 21060.05(d)4]
display[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)5]
the combination of these additional elements is also well-known, routine, and conventional: gather[ing] data, store[ing] data, display[ing] data [MPEP 2106.05(d) and MPEP 2106.07(a)6]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-5 inherit the same abstract idea as claim 1.
Claims 2-5 recite additional variables used for calculation limitations that, under their BRI, fall within the mental process/mathematical concept grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and merely using a computer/device as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (JP 03121085, machine translation provided) in view of Walker et al. (US 2012/0077574 A1).
Regarding claim 1, Takeuchi discloses a game machine having a display device in a housing (see fig. 1), comprising: 
a game processing portion performing game processing (see fig. 1-3),
wherein the game processing portion calculates a maximum number of virtual game balls capable of being launched per unit time, a selected exchange rate, and a base (see pg. 1 Abstract, The number of shooting of the hit balls of a hit ball shooting device 25 can be determined by controlling the number of revolution of a driving motor 26, and a cycle converter 28 for varying the number of revolution according to the instruction supplied from a microcomputer 27 is installed, and said microcomputer 27 calculates the rate of winning balls on the basis of the input signals supplied from a safe ball input circuit 30 and an out ball input circuit 31; also see pg. 5 under heading [For forming], That is, in the normal state, when the base factor is always controlled so as to change the number of shooting-out tool).
However, Takeuchi does not explicitly disclose displaying a maximum monetary consumption amount per unit time.
Walker teaches a game machine which displays a maximum monetary consumption amount by the player on the display (see par. [0236], For example, the controller may identify a game machine that a player is operating and direct this game machine to display an on-screen message, “Good work! Your average rate of play is 16.4 coins per minute.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the game machine of Takeuchi with the monetary display of Walker in order to inform the player of the playing rate for to provide various offers (see Walker, par. [0234]-[0236]).

Regarding claim 2, Takeuchi discloses wherein the base is a number of winning balls acquirable when 100 virtual game balls are launched during a regular game (see pg. 1 Abstract, The number of shooting of the hit balls of a hit ball shooting device 25 can be determined by controlling the number of revolution of a driving motor 26, and a cycle converter 28 for varying the number of revolution according to the instruction supplied from a microcomputer 27 is installed, and said microcomputer 27 calculates the rate of winning balls on the basis of the input signals supplied from a safe ball input circuit 30 and an out ball input circuit 31; a number of winning balls out of 100 could be calculated using the rate of winning balls).

Regarding claims 3-5, Takeuchi discloses wherein the base is an indicator based on a set value, wherein the base is an indicator based on an experience value, and where the base is an indicator based on an average value in past games (see pg. 5 under heading [For forming], In the normal game state, calculated by the calculating means based on the number of balls and ball shooting shooting is performed. For this reason, the game ball when adverse factor, the number of shooting so that the automatically selected low, discharge rate when it is in good condition, the number of shooting is increased is selected automatically. That is, in the normal state, when the base factor is always controlled so as to change the number of shooting-out tool; thus the base factor can be a set value or modified according to any variable).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hosaka (US 7,247,094 B2), Yamaguchi (US 6,854,729 B2), Watanabe (US 2007/0049370 A1), Sato et al. (JP 2004313538 A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        8/31/2022